In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-897V
                                      Filed: April 28, 2017
                                         UNPUBLISHED

****************************
LISA WEBB,                                *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Influenza (“Flu”); Shoulder Injury
                                          *      Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Lisa Watts, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 27, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a right shoulder injury related to vaccine
administration (“SIRVA”), which was caused-in-fact by an influenza (“flu”) vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On January 3, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On April 28, 2017, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $154,742.57. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $154,742.57 in the form of a check payable to
petitioner, Lisa Webb. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
_________________________________________
LISA WEBB,                               ) ECF
                                         )
                        Petitioner,      )
                                         )
            v.                           ) No. 16-897V
                                         ) Chief Special Master
SECRETARY OF HEALTH AND HUMAN            ) Nora Beth Dorsey
SERVICES,                                )
                                         )
                        Respondent.      )
                                         )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 27, 2016, Lisa Webb (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a right shoulder injury related to vaccine administration

(“SIRVA”), which was caused-in-fact by an influenza (“flu”) vaccination administered on

November 7, 2014. Respondent filed his Rule 4(c) Report conceding entitlement to

compensation on January 3, 2017. The Chief Special Master issued a Ruling on Entitlement on

January 4, 2017.

       I.      Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$154,742.57, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                 1
         II.    Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $154,742.57 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                               Respectfully submitted,

                                               CHAD A. READLER
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               GLENN A. MACLEOD
                                               Senior Trial Counsel
                                               Torts Branch, Civil Division

                                               s/Lisa A. Watts
                                               LISA A. WATTS
                                               Senior Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: (202) 616-4099

DATED: April 28, 2017.




2
    Petitioner is a competent adult. Proof of guardianship is not required in this case.
                                                 2